COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Donna Corbett Newding and Lori Corbett Glidden v. Willie Lee
                         Lambert

Appellate case number:   01-19-00899-CV

Trial court case number: 18-CV-0729

Trial court:             212th District Court of Galveston County

       Appellee’s Unopposed Motion for Extension to File a Motion for En Banc
Reconsideration is GRANTED. It is hereby ORDERED that Appellee’s motion for en banc
reconsideration is now due no later than January 4, 2021. No further extensions will be granted.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Countiss.

Date: December 3, 2020